Citation Nr: 1232990	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus, with plantar fasciitis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active military service from July 1979 to September 1983.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In a May 2008 decision, the Board denied entitlement to an increased initial rating for the Veteran's bilateral pes planus with plantar fasciitis.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court) and in April 2009, the parties submitted a Joint Motion for Remand.  Later that month, the Court granted the Joint Motion for Remand, which vacated the Board's May 2008 decision, and remanded the claim back to the Board for development. 

The Board remanded this case in December 2009 for additional development.  The matter was again remanded for further development in October 2010.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  

As it relates to the issue of service connection for a bilateral ankle disorder, which is not currently before the Board, the Board notes that as part of an examination performed in conjunction with the October 2010 Board remand, the VA examiner, in March 2012, indicated that it was at least as likely as not that the Veteran's current ankle disorders were related to his period of service.  The Board notes that the issue of service connection for a bilateral ankle disorder was denied in a July 2009 rating and the Veteran did not appeal the denial.  

Based upon the newly received evidence, in the form the March 2012 medical opinion, the Board finds that this evidence may serve as the basis for a reopened claim with regard to the issue of service connection for a bilateral ankle disorder.  

Given the foregoing, the Board finds that the issue of entitlement to service connection for a bilateral ankle disorder, has been raised by the record, but not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  The Veteran's bilateral pes planus has not been described as severe and there has been no objective evidence of marked deformity, with pronation being described as mild, along with no pain on manipulation or evidence of characteristic callosities. 

2.  The Veteran's bilateral plantar fasciitis is a separate and distinct disability from his pes planus and resolving reasonable doubt in favor of the Veteran, it has been shown to cause moderate disability throughout the course of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral pes planus have not been met throughout the course of this appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for an initial 10 percent evaluation for left foot plantar fasciitis, and no more, have been met throughout the course of this appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2011).

3.  The criteria for an initial 10 percent evaluation for right foot plantar fasciitis, and no more, have been met throughout the course of this appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2011). 

Under Diagnostic Code 5276, pertaining to pes planus, the rating schedule provides a 10 percent rating for moderate bilateral or unilateral pes planus manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of feet; a 20 percent rating for severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

A 30 percent rating is provided for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; a 30 percent evaluation is also provided for pronounced unilateral pes planus; manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

A 50 percent rating is warranted for pronounced bilateral pes planus; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

DC 5284 provides the rating criteria for other injuries of the foot.  A 10 percent rating is assigned for moderate injury and 20 and 30 percent ratings are assigned for moderately severe and severe foot injuries, respectively.  See 38 C.F.R. § 4.71a, DC 5284.

In conjunction with her claim, the Veteran was afforded a VA examination in August 2003.  At the time of the examination, the Veteran complained of pain in the medial band of the plantar fascia bilaterally.  She also noted symptomatic exacerbation with prolonged standing when performing her customary occupation with the U.S. Postal Service.  The Veteran noted having progressive symptoms with 6 hours of standing, and/or ambulatory activity, when at work.  It was noted that the Veteran exhibited normal form and function of both the Achilles tendon and tibialis posterior.  The Veteran exhibited mild to moderate pes planus bilaterally and symmetrically with mild collapse of the longitudinal arches.  Tenderness to palpation was noted throughout the course of the medial band of the plantar fascia in the soles of both feet.  There was no notation of impairment of range of motion, all points providing evidence against this claim.

Diagnoses of pes planus and plantar fasciitis were rendered.  The examiner stated that there was no relevant pain, weakness, fatigability, problematic motion, edema, instability or tenderness, providing highly probative evidence against this claim.

At the time of an April 2005 VA examination, the Veteran indicated that she developed calcaneal heel pain with prostatic dyskinesia while working with the U.S. Postal Service in 1986.  She stated that her orthotic, in combination with use of athletic shoes, lessened her symptoms.  She further reported that she had dorsal pain that started 3 years prior to when she started treatment with orthotics.  

Physical examination revealed no relevant pain, weakness, fatigability, problematic motion, edema, instability or tenderness.  The Veteran did not exhibit swelling or deformity.  The Veteran was noted to be tender to palpation about the plantar calcaneal turbucle regions of both heels.  She exhibited an incidental mild bilateral bunion deformity with hallux valgus.  The Veteran had symmetric mild bilateral pes planus with the longitudinal arch preserved.  She exhibited normal gait without antalgia and demonstrated normal weightbearing.  The Veteran had normal form and function of both the tibialis posterior and tendo Achilles.  No deformity was noted.

The examiner diagnosed the Veteran with symmetric pes planus foot type, plantar fasciitis and plantar calcaneal heel spur syndrome, and dorsal pain. 

At the time of an October 2006 VA examination, it was noted that in her prior occupational capacity the Veteran was able to sit or stand depending on her comfort; however, she was recently transferred to a standing occupation.  She continued to use medication for pain and orthotics and lace-up foot and ankle supports to better control her foot position. 

The Veteran complained of soreness about the tendo Achillis region insertional for about one year as well as chronic soreness in the course of the plantar fascia bilaterally. 

The examiner noted that unless otherwise stated there was no relevant pain, weakness, fatigability, problematic motion, edema, instability or tenderness.  The Veteran did not have pain upon manipulation of either foot, and had normal form and function of the tibialis posterior and Achilles tendon bilaterally.  She also had normal gait, with normal weightbearing, walking ability, standing ability, and distance tolerance.  She continued to have tenderness to palpation in the course of the plantar fascia, in the soles of both feet, and about the Achilles insertional regions bilaterally.  The Veteran did not have nor did she require assistive devices with the exception of her braces.  Ranges of motion were not impaired with either foot. 

The examiner diagnosed the Veteran as having mild bilateral plantar fasciitis; mild pes planus to normal foot type, bilaterally; and insertional tendo Achillis tendonitis.  The plantar fasciitis, in and of itself, was noted to contribute to mild impairment for ambulatory tolerance in the Veteran's customary occupation.  Ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use, providing more evidence against this claim.  

At the time of a May 2008 outpatient visit, the Veteran was noted to have bilateral pes planus discomfort about the MPJs and plantar arch area.  There was no discoloration, ecchymosis, or bruising.  Range of motion was without crepitation.  There was no pain, including calcaneal pain.  Similar findings were made at the time of September 2008 and February 2009 visits.  At a July 2009 visit, the Veteran reported having foot pain, which she rated as 6/10.  The pain was aching and sharp and radiated to the ankle.  The pain interfered with physical activity.  

At a December 2009 visit, the Veteran reported that her bilateral foot pain had increased in severity.  Physical examination revealed that the Veteran had flexible bilateral flat feet.  CMO comfort orthotics were ordered.  Pes planus and pronation were noted to be producing the tendonitis.  

In conjunction with the December 2009 remand, the Veteran was afforded a VA examination in January 2010.  At the time of the examination, the Veteran reported that her current employment required that she stand about 80 percent of the time.  The Veteran was noted to have had multiple orthotics with some mild symptomatic relief.  She reported receiving the best relief with wearing athletic shoes.  She noted taking 800 milligrams of Ibuprofen twice a day with some symptomatic relief.  The Veteran used a soft orthotic in the right shoe.  

Physical examination revealed moderate bilateral symmetric pes planus foot type with preservation of the longitudinal arches bilaterally and symmetrically with standing examination.  There was normal form and function of the tibialis posterior and tendo Achillis, bilaterally.  There was no painful motion, edema, weakness, or instability in either foot.  There was tenderness to palpation about the plantar calcaneal tubercle regions of both heels.  Gait was normal to equivocally antalgic regarding the plantar calcaneal tubercle regions of the heel, bilaterally.  Weight bearing was normal without abnormal shoe wear pattern or callosities.  Walking ability, standing ability, and distance tolerance appeared to be minimally limited, possibly requiring extra breaks or restrictions of tasks in her work environment.  Assistive devices were not required.  There were no prosthetics or shoe modifications, but there was an orthotic/insert present in the Veteran's right shoe.  There were no range of motion limitations for either foot.  There were also no calcular changes in either extremity.  Diagnoses of plantar fasciitis/plantar calcaneal heel spur syndrome of moderate severity and pes planus of moderate severity were rendered.  

In a January 2010 addendum, the examiner indicated that the pes planus and the plantar fasciitis were independent conditions.  The Veteran had moderate pes planus and mild plantar fasciitis.  The examiner stated that the Veteran's foot symptoms were secondary to her plantar fasciitis and not pes planus, providing more evidence against the pes planus claim.  There was not marked deformity, pain upon manipulation, use accentuation, swelling with use, or callosities.  

In conjunction with the October 2010 remand, additional treatment records were obtained and the Veteran was afforded an additional VA examination in March 2012.  

At the time of a June 2010 visit, the Veteran reported that her orthotics were very comfortable.  Physical examination revealed pes planus with minimal discomfort on left stance.  The Veteran had pronation.  

In an October 2011 treatment record, it was noted that the Veteran's foot pain was improving.  She rated it as 4/10.  Physical examination revealed flexible pes planus.  A diagnosis of hypermobile bilateral pes planus was rendered.  

At the time of the March 2012 VA examination, the Veteran reported having pain in her feet with prolonged standing or with activities.  She had the pain in the morning and throughout the day.  This was noted to not be classic for plantar fasciitis.  The Veteran reported pain on use as it related to her feet.  There was no pain on manipulation.  There was also no swelling on use and there were no characteristic callosities.  There was no extreme tenderness on the plantar surfaces.  The Veteran did have decreased longitudinal arch height with weight bearing.  There was no objective evidence of marked deformity and there was no marked pronation.  The Veteran did have inward bowing of the Achilles tendon.  There was no marked inward displacement or severe spasm of the Achilles tendon.  The Veteran did not use any assistive devices.  The Veteran's flatfoot disability did not impact her ability to work.  The examiner indicated that the Veteran did not have pes planus on the right and had questionable pes planus on the left.  

The above overall evidence reveals that the Veteran's bilateral pes planus more closely approximates a 10 percent disability rating throughout the appeal period.  There is no evidence indicating that the Veteran had, for example, severe bilateral flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, or characteristic callosities, at anytime during the appeal period.  Although the Veteran was noted to have pain, the overall symptomatology more closely approximated that for a 10 percent disability evaluation throughout the course of the appeal.  As such, a 30 percent disability rating for bilateral pes planus is not warranted and a 10 evaluation throughout the course of the appeal is appropriate.  Without considering the Veteran's pain, the current evaluation could not be justified, let alone a higher evaluation.

As to the Veteran's bilateral plantar fasciitis, the Board notes that a VA examiner has specifically indicated that this is a separate and distinct disorder from pes planus.  The Board will not attempt to distinguish between a service connected foot problem and a non-service connected foot problem (the difficulties are clear).  Based upon the above findings, the Board finds that the Veteran's plantar fasciitis has caused no more than moderate disability in either foot throughout the course of the appeal.  Therefore a separate disability evaluation for each foot under Diagnostic Code 5284, relating to other foot disabilities, for plantar fasciitis, is warranted throughout the course of the appeal.  An evaluation in excess of 10 percent is not warranted as there have been no findings relating to either foot demonstrating moderately severe or severe foot disability.  Moreover, no VA examiner has described the Veteran's foot problems, namely his plantar fasciitis, as severe in nature.  The objective evidence not only would not support a higher rating, but in some instances would not support this finding.  However, the Board believes it must provide the Veteran the benefit of the doubt.  In any event, the criteria for an evaluation in excess of 10 percent for plantar fasciitis is not warranted.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011). 

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present.  See 38 C.F.R. § 4.1 (2011). 

Although the Veteran's pes planus and plantar fasciitis make it difficult for her to be on her feet for too long, the medical findings do not indicate that the disorder causes "marked" interference with employment.  The Veteran continues to maintain full-time employment.  There is no medical evidence that these disabilities, by themselves, cause "marked" interference with employment.  There is also no evidence of frequent periods of hospitalization due to these service-connected disorders.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for bilateral pes planus and bilateral plantar fasciitis pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board has considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the increased rating claim for an evaluation in excess of 10 percent bilateral pes planus and 10 percent for plantar fasciitis of the left and right feet, and the doctrine is not for application with respect to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is important for the Veteran to understand that without some problem associated with these disabilities, the assigned disability evaluation could not be justified.  

Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The current appeal arises from the assignment of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

However, the VCAA duty to notify was satisfied by notice given to the Veteran in conjunction with the December 2004 and March 2006 letters that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim. 

Some notice was sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010). 

Here, service records, VA records, and private medical records have been obtained.  Furthermore, the Veteran was afforded several VA examinations in conjunction with his claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Information obtained from these examinations is sufficient in order to properly address the Veteran's claim. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements as well as those from his representative are of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
ORDER

An evaluation in excess of 10 percent for bilateral pes planus is denied. 

An initial 10 percent evaluation for left foot plantar fasciitis from July 25, 2002, is granted. 

An initial 10 percent evaluation for right foot plantar fasciitis from July 25, 2002, is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


